Per Curiam:
We think the order of the trial judge setting aside the verdict and granting a new trial was under the circumstances proper and that such order should not have been reversed. The determination of the Appellate Term and the order of the City Court thereupon entered are, therefore, reversed, with costs in this court and- in the Appellate Term, and the original order of the City Court affirmed. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Determination and order entered thereon reversed, with costs in this court and the Appellate Term, and original order of the City Court affirmed Order to be settled on notice.